Title: To Thomas Jefferson from Albert Gallatin, 2 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            2 Decer. 1807
                        
                        Supposing that the power to lay embargoes should be considered as improper to be vested in the President
                            during the session of Congress, how would this plan answer? To “repeal the present non-importation act, & in lieu thereof
                            to pass a general non importation act (from Great Britain) to take place say on 1st Feby. next. This is thrown out for
                            consideration & may be liable to other objections, but might pass the house with more facility than the other plan.
                            
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                    